DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  on line 11, delete “weather” and replace with “whether”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishigami 20190137616.
Regarding claim 1, Kishigami discloses an electronic device (see fig. 2, [0033]-[0034], [0048]-[0049]) comprising: a transmitting linear array antenna including a 
a receiving linear array antenna including a plurality of reception antennas arranged along a second direction orthogonal to the first direction and receiving reflected waves of the transmission waves (see fig. 1A, [0037]); and 
a control circuit for controlling the transmitting linear array antenna and the receiving linear array antenna (see fig. 4, [0048]-[0051], [0244]).
	Regarding claim 2 as applied to claim 1, Kishigami further discloses wherein the plurality of transmit antennas include a first transmit antenna and a second transmit antenna (see figs. 1A and 2, [0037]), the first transmit antenna and the second transmit antenna transmit a first transmit wave and a second transmit wave, respectively, in overlapping periods (see fig. 3, [0037], [0061]), and wherein the plurality of receive antennas include a first receive antenna and a second receive antenna (see figs. 1A and 2, [0037]), and each of the first receive antenna and the second receive antenna receives a reflection wave of the first transmit wave and a reflected wave of the second transmit wave, respectively (see fig. 2, [0063]-[0064]).
	Regarding claim 3 as applied to claim 2, Kishigami further discloses wherein the control circuit calculates a distance to a target based on reflection waves of the first and second transmission waves received by the first and second receiving antennas, and wherein the control circuit calculates a distance to the target without distinguishing whether the reflected wave corresponds to the first transmission wave or the reflected wave corresponds to the second transmission wave (see [0078]).
claim 4 as applied to claim 1, Kishigami further discloses wherein the transmitting linear array antenna is arranged on a first side of four sides forming a rectangular, and the receiving linear array antenna is arranged on a second side of another side perpendicular to the first side (see fig. 1A, [0037]).
	Regarding claim 5 as applied to claim 4, Kishigami further discloses wherein the transmitting linear array antenna and the receiving linear array antenna are arranged at positions other than intersections of the first side and the second side (see fig. 14A, [0024]-[0028]).
	Regarding claim 6 as applied to claim 1, Kishigami further discloses wherein the control circuit electronically controls the direction of the transmission wave transmitted by the transmitting linear array antenna and the direction of the reflected wave received by the receiving linear array antenna (see figs. 1 and 2, [0033]-[0034], [0036]).
	Regarding claim 7 as applied to claim 1, Kishigami further discloses wherein two transmitting linear array antennas and two receiving linear array antennas are provided, wherein one of the two transmitting linear array antennas is arranged on a first side and the other of the two transmitting linear array antennas is arranged on third side orthogonal to the first side (Tx#2 and TX#1, see fig. 14A, [0226]-[0227]), 
wherein one of the two receiving linear array antennas is arranged on a second side facing to the third side and the other of the two receiving linear array antennas is arranged on fourth side facing to the first side (Rx#2, Rx#1, see fig. 14A, [0226], [0227]).
Regarding claim 9, Kishigami discloses a radar device (see fig. 2, [0033]-[0034], [0048]-[0049]) comprising:

a receiving linear array antenna including a plurality of reception antennas arranged along a second direction orthogonal to the first direction and receiving reflected waves of the transmission waves (see fig. 1A, [0037]); and
a control circuit for controlling the transmitting linear array antenna and the receiving linear array antenna (see fig. 4, [0048]-[0051], [0244]),
wherein, in plan view, a line passing through a first transmission antenna which is one of the plurality of transmission antennas and extending along the second direction is a first imaginary line (a straight line from the antennas Tx, see figs. 1A-1B, [0037]-[0038]),
wherein, in plan view, a line passing through a first reception antenna which is one of the plurality of reception antennas and extending along the first direction is a second imaginary line (a straight line from the antennas Rx, see figs. 1A-1B, [0037]-[0038]), and 
wherein a virtual reception antenna is created at a position intersecting the first imaginary line and the second imaginary line (a straight line from the antennas Tx and Rx intersect and create the virtual array VA, see figs. 1A-1B, [0037]-[0038]).
	Regarding claim 10 as applied to claim 9, Kishigami further discloses wherein the plurality of transmission antennas further includes a second transmission antenna (see figs. 1A and 2, [0037]), wherein the first transmission antenna and the second transmission antenna transmit a first transmission wave and a second transmission wave, respectively, in overlapping periods (see fig. 3, [0037], [0061]), and 

	Regarding claim 11 as applied to claim 9, Kishigami further discloses wherein the transmitting linear array antenna is arranged on a first side which is one of four sides forming a rectangular, and wherein the receiving linear array antenna is arranged on a second side which is another side perpendicular to the first side (see fig. 1A, [0037]). 
Regarding claim 12 as applied to claim 11, Kishigami further discloses
wherein the transmitting linear array antenna and the receiving linear array antenna are arranged at positions other than intersections of the first side and the second side, respectively (see fig. 14A, [0024]-[0028]). 
Regarding claim 14, Kishigami discloses a method of a radar control, the method comprising: 
transmitting a first transmission wave and a second transmission wave by a first transmission antenna and a second transmission antenna arranged along a first direction (see figs. 1A and 2, [0037], [0049]-[0050]), 
respectively receiving a first reflection wave that is a reflection wave of the first transmission wave and a second reflection wave that is a reflection wave of the second transmission wave by a first reception antenna and a second reception antenna (see figs. 1A and 2, [0037], [0049]-[0051]), 

calculating a distance to a target based on the received first and second reflection waves (see [0078]).
	Regarding claim 15 as applied to claim 14, Kishigami further discloses wherein the first transmit antenna and the second transmit antenna correspond to a transmitting linear array antenna (see fig. 1A, [0037]), and wherein the first receive antenna and the second receive antenna correspond to a receiving linear array antenna (see fig. 1A, [0037]).
	Regarding claim 16 as applied to claim 14, Kishigami further discloses wherein the first transmit antenna and the second transmit antenna transmit the first transmit wave and the second transmit wave, respectively, in overlapping periods (see fig. 3, [0037], [0061]).
	Regarding claim 17 as applied to claim 14, Kishigami further discloses wherein wherein each of the first receive antenna and the second receive antenna receives the first reflection wave and the second reflected wave without distinction (see fig. 2 and 3, [0063]-[0064]).
	Regarding claim 18 as applied to claim 17, Kishigami further discloses wherein the control circuit calculates a distance to the target based on the received first and second reflected waves (see [0078]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over [ 2 Kishigami 20190137616 in view of Lalezari 20100141527.
Regarding claims 8 and 13 as applied to claims 1 and 9, Kishigami discloses the claimed invention except, but do not specifically disclose wherein the transmitted wave is a millimeter wave or a quasi-millimeter wave. However, in an analogous art, Lalezari discloses an orthogonal linear transmit receive array radar that transmits a millimeter wave or a quasi-millimeter wave (see [0020]-[0022], [0024]-[0025], [0028], [0029].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West et al US 10,749,258 discloses antenna system and method for a digitally beam formed intersecting fan beam.
Kishigami et al US 10,371,796 discloses a radar device having a plurality of transmission antennas arranged in a first direction and transmission antennas arranged in a second direction orthogonal to the first direction.
Raphaeli et al US 20180166794 discloses 2D-MIMO radar antenna array geometry and design method.
Raphaeli et al US 20180159246 discloses modular architecture of the MIMO radar.
Alland et al US 20180149736 virtual radar configuration for 2D array.
Prechtel et al US 20160131738 discloses multi-functional radar assembly for transmitting and receiving at least one radar beam.
Longstaff US 20140125511 discloses apparatus and method for assisting vertical takeoff vehicles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.